Rapid Border Intervention Teams (debate)
The next item is the report by Mr Deprez, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a regulation of the European Parliament and of the Council establishing a mechanism for the creation of Rapid Border Intervention Teams and amending Council Regulation (EC) No 2007/2004 as regards that mechanism - C6-0253/2006 -.
Mr President, the Commission strongly welcomes the excellent compromise reached by the European Parliament and the Council on the Rapid Border Intervention Teams Regulation.
As you know, over the last few years the European Union has experienced an increasing need for providing operational assistance to the Member States which, due to their geographical location and the complexity of their external borders, have to shoulder the heaviest burdens in terms of border control. In response, the European Union created the Frontex Agency in 2004 as a measure for channelling the solidarity between Member States and the Community in terms of operational cooperation. Moreover, a new External Borders Fund will be used from next year for ensuring financial solidarity, by boosting the capacity of all Member States to deal with the challenges posed by their different external borders.
The establishment of a mechanism for the creation and deployment of Rapid Border Intervention Teams is a further measure of solidarity. It is an important step forward in the cooperation between Member States and the Community, by controlling the external borders of the European Union and performing checks on people at these borders.
The Rapid Border Intervention Teams will become a highly trained and specialised reserve of border guards, which will be deployed at short notice, by the Frontex Agency, to a Member State in need of such assistance. As something new and ground-breaking in this regard, the rapid teams will be enabled to carry out all necessary functions related to the checks on people at external borders, in the same way as checks are performed by the national border guards of the host Member State.
In this context, the Commission would like to make the following oral statement on the International Law of the Sea and international protection obligations.
Each Member State participating in operations coordinated by the Frontex Agency on the high seas remains fully bound by its individual obligation to respect the principle of non-refoulement as enshrined, in particular, in the Geneva Convention relating to the status of refugees of 28 July 1951 and the United Nations Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment vis-à-vis all people under its jurisdiction. When an interception or rescue operation is carried out in the territorial waters of a Member State, the Community acquis on asylum is applicable. This includes the Dublin Regulation. Consequently, in the absence of any other relevant criteria, the Member State on whose waters the interception or rescue operation is carried out, would be responsible for examining any asylum claims. These principles remain fully valid in cases of future deployments of Rapid Border Intervention Teams following the adoption of this regulation.
As the Commission underlined in its communication of 30 November 2006 on reinforcing the management of the southern external maritime borders, it is not clear under what circumstances a state may be obliged to assume responsibility for the examination of an asylum claim when the interception or rescue operation takes place on the high seas or in the territorial waters of a third country. Similarly, it is unclear under what circumstances the Member State hosting an operation coordinated by the Frontex Agency could be considered as ultimately responsible for compliance with this principle.
Evidently, the further development of an integrated system for managing the external maritime borders should be based on a clear common understanding of the Member States' protection obligations. To this effect, the Commission suggested that Member States should address these issues collectively and pragmatically, either in the context of broader bilateral or regional agreements or through the development of practical guidelines in close cooperation with the International Maritime Organisation, the United Nations High Commissioner for Refugees and other relevant stakeholders.
In order to support this process, the Commission will soon publish a study on the Law of the Sea addressing these and other relevant issues. The publication of the study will be followed by an expert meeting with Member States to identify the practical follow-up, having regard to the limits of the Community's responsibility in this area as well as the oral statement.
Finally, I would like to stress once again that the Commission is very pleased with the good cooperation between the three institutions involved in reaching agreement on this extremely important piece of new Community legislation and would like to warmly thank the rapporteur, Mr Deprez, the shadow rapporteurs and the Committee on Civil Liberties, Justice and Home Affairs for their excellent contributions to achieving success on this file.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, allow me to express my pleasure by saying straight away that, if the RABIT draft regulation can be put to the vote in this House tomorrow with a view to an agreement at first reading, it is thanks to the fact that our three institutions have cooperated in what I would describe as an exemplary fashion.
It is thanks to the Commission, firstly. Its initial proposal was of a high quality, and throughout the discussion process it has continually shown a great capacity for smoothing things over and for easing the way for compromise. It is also thanks to the Council, particularly during the Finnish Presidency and now during the German Presidency. It has continually affirmed its desire to succeed and has spared no efforts in order to convince all of the Member States. It is thanks, in particular, to the most recent presidency of Mrs Monika Schmitt-Vockenhausen. For my part, on behalf of Parliament, I have been able to rely from the start on the solid support and confidence of the majority of the shadow rapporteurs from the other political groups within the Committee on Civil Liberties, Justice and Home Affairs, and I should like publicly to thank them. I hope that they find, in this, the expression of my gratitude.
The root of the problem to be dealt with, Mr President, is both simple and urgent. It consists of organising assistance from the Member States for those of the Member States that have to cope with the sudden arrival of huge numbers of illegal immigrants, who are anxious to cross the Union's external borders. This problem now affects, as we know - and tragic images constantly remind us of the fact - the countries of the south of the Union. Yet, no one can rule out the possibility that, in the future, other borders - particularly those to the south-east and to the east - will be under the same sudden, recurring pressure.
The draft regulation that has been submitted to this House confirms four major principles, which I have always vigorously defended on behalf of Parliament. The first principle: solidarity in the area of external border control is not an option, but an obligation. It is for this reason that the draft regulation stipulates that the Member States must contribute to the rapid intervention reserve and must make border guards available to Frontex, at its request, unless they themselves are faced with an emergency situation to which they must attend.
The second major principle: when deployed on the territory of another Member State within the rapid intervention teams, border guards posted to the reserve are not auxiliaries or second-rate agents compared with the border guards of the Member State. Of course - and this goes without saying - members of the teams will receive their instructions from the Member State that is hosting them but, otherwise, they are on an equal footing with the national border guards. The tasks that they may carry out are the same. They have the right to wear their own uniform, with the addition of a European badge. They may carry their service weapons, in accordance with the national law of their own Member State, except in the event of a disagreement between the two Member States concerned. They may be authorised to consult European and national databases, and their accreditation document, which was provided for in the initial draft, has been stripped of all the cumbersome elements that I feel it contained.
The third major principle - and I say this, in particular, for Mr Catania's benefit - is that respect for fundamental rights applies in all circumstances. It is for this reason that the draft regulation stipulates: firstly, that the members of the teams, together with the national border guards, must abstain from any discriminatory behaviour; secondly, that they must act in accordance with the Member States' obligations with regard to international protection and non-refoulement; and, thirdly, that the members of the teams must act fully in accordance with the obligations of international maritime law, especially in relation to search and rescue. That is what the Commissioner has just reaffirmed to us here. Therefore, Mr Catania, the amendment that you are tabling is unnecessary. I would even say that it is insulting because it makes the assumption that, when they discover ships that are in distress, border guards, including those from Spain, Italy or Malta now, would not be particularly concerned about saving people. Lastly, the draft regulation stipulates that the European directives on the protection of personal data must be applied in full.
The fourth principle: while the situation is urgent, it is urgent for everyone. Given that the issue is one of dealing with emergency situations, the terms of the regulation provide for very short deadlines in which to intervene. The director of Frontex has a maximum of five working days in which to decide how to intervene. Once the operational plan has been established, the actual deployment of the rapid intervention teams must take place within those five working days at the latest. That being the case, it was therefore only right that, in cases of interventions that are justified but where the budgetary resources of Frontex are not adequate to meet their costs, the budgetary authority should make a commitment, in accordance with the provisions of the financial regulation, urgently to find a budgetary solution. That is the meaning of the amendment that has been added to the text of the draft regulation and that formalises the agreement reached in this regard between the Commission, Parliament and the Council.
So much, Mr President, ladies and gentlemen, for the draft on which this House will have to vote tomorrow. I do not doubt, and I hope, that it will receive your broad support.
on behalf of the PPE-DE Group. - (ES) Mr President, I am not going to use up the three minutes that I am allowed because we are dealing with a very well-produced report, employing a working method that is worthy of praise, and I would therefore like to congratulate Mr Deprez.
Secondly, I am also pleased with the great agreement reached between the Council, the Commission and the European Parliament.
I would finally like to express a few considerations.
I would point out - as I did at my party's Bureau last week, in Granada- that competence for monitoring borders and external borders is one that falls to the Member States and only to the Member States.
What is FRONTEX then? FRONTEX and the RABITs essentially mean coordination, cooperation and collaboration.
The RABITs are additional cooperation and collaboration instruments for preventing the permeability of the Union's external borders from being added to the permeability of the internal borders and between them creating a scene of humanitarian desolation. Let us remember that, as a result of the practice of crossing the Atlantic using the criminal mechanisms of mafias, the European Union has just put at 10 000 the number of deaths recorded as a result of this inhuman epic journey.
The RABITs, which have been the subject of so much consensus and so much agreement, are an additional instrument for collaboration and cooperation.
That obligatory solidarity is not a contradiction in terms, Mr President. It is a necessary reality that we have enshrined today in the agreement that I hope will be supported by a large majority in this House tomorrow.
The financial instrument that Mr Deprez has referred to is much more than a statement of intent for dealing with critical situations and mass invasions of a part of our territory. It offers an immediate response demonstrating solidarity and providing budgetary resources.
I shall end as I began, Mr President, by expressing my pleasure at the achievement of an instrument which shows so much solidarity and is so useful in terms of controlling the Union's borders.
on behalf of the PSE Group. - (FR) Mr President, I shall use the mother tongue of our rapporteur in order to congratulate and to thank him for his meticulous work and for the outcome of that work: the excellent report that we are going to adopt tomorrow.
Mr Deprez, without straying into the realm of cheap puns, I believe that, together with the shadow rapporteurs, you have been able to create a veritable rapid intervention team within the Committee on Civil Liberties, Justice and Home Affairs, which has enabled us to act quickly and to pass at first reading a text that was the subject of a very broad consensus during the vote in committee.
We have also been able to promote our proposals at the Council, thanks to the constructive dialogue that we have established with the German Presidency, which has included this regulation among its priorities and which has proved very receptive to our proposals.
(ES) Ladies and gentlemen, together we have improved the text, which once again demonstrates the maturity of this House when it comes to legislating in such a sensitive field as the fight against illegal immigration. We must therefore extend the field of codecision to all aspects of immigration policy.
We welcome the fact that the Justice and Home Affairs Council (JHA) approved the Regulation last Thursday in Luxembourg and the commitment reached by the three institutions to guarantee adequate funding of operations.
We hope that the teams are operational this summer, even before, as requested by the Vice-President of the Commission, Mr Frattini.
I believe that we are moving in the right direction, ladies and gentlemen. We are moving slowly, but in the right direction. We have taken a small step towards a common immigration policy.
Our respective governments have understood that immigration is a shared European challenge which requires a global and joint response based on solidarity, mutual trust and shared responsibility.
To this end, the obligatory principle of solidarity on the part of Member States laid down in Article 3 of the Regulation is extremely important. This instrument is no panacea, but it represents progress in the fight against illegal immigration and people trafficking.
These teams will contribute to increasing solidarity and mutual assistance with a view to being able to monitor Europe's external borders, saving lives - particularly in Atlantic and Mediterranean waters - and properly treating immigrants who try to enter the Union's territory illegally.
Our citizens want the European Union to respond to their concerns. The RABITs are a concrete response.
Our citizens and the immigrants deserve to see us treat the issue of illegal immigration seriously. I would therefore call upon the Group of the European People's Party (Christian Democrats) and European Democrats to show consistency. You cannot be in Granada criticising the regularisation implemented by the Spanish Government while at the same time, in Luxembourg, two governments led by your political family are announcing imminent regularisations, which we Socialists fully understand and respect, incidentally.
Ladies and gentlemen of the Group of the European People's Party (Christian Democrats) and European Democrats, do not allow yourselves to be led by the Spanish People's Party, which is firing blanks at the Spanish Government.
on behalf of the Verts/ALE Group. - (FR) Mr President, I should like to begin by congratulating the rapporteur, Mr Deprez, on his work. I believe that this is a very rigorous, very interesting and very well executed piece of work on a genuinely difficult subject. I think that one might speak in terms of an agreement in several stages.
We can speak in the long term, in the medium term or in the short term. I think that this is a good report and a good solution for the problems we in the European Union are facing and have had to face before. The Rapid Border Intervention Teams, under common rules, will be a good instrument for providing the necessary measures to deal with people entering the European Union illegally.
On the other hand, I think that Europe needs a common policy on immigration. As a member of the European Free Alliance, I do not agree that the Member States should be the owners of the borders. I consider that, in future, the borders of the European Union should be a common issue. We have to work together on this issue and to consider a common policy on migration, always in accordance with the main European values and the principles of the European Union. The European Union has to be more consistent in order to provide the best measures in these cases.
We also need to help the development of the ACP countries and, in particular, our neighbours in the southern Mediterranean. Finding a solution in this part of the world is a guarantee for a solution to our current problem. Solving problems in the countries from which people are migrating to the European Union is the main basis for avoiding this sometimes tragic situation.
It is not only the Member States but the whole European Union that should be aware of immigration policy, including regions with constitutional powers, for example the Canary Islands. The Government of the Canary Islands should have had something to say in the recent crisis in this part of the world. I would like to remark that today is the 300th anniversary of the Battle of Almansa, when the country of Valencia was defeated and the end of the Catalan nation began. I think the regions, the stateless nations and all the political bodies in the European Union have something to say on issues of this kind.
As I said, I think that the report is complete, very good and very interesting. We have some fears, perhaps from a sense of responsibility, including one that the teams' actions might prevent people from seeking protection, thereby denying them the right to asylum under international conventions. We saw it when we were talking to migrants who had illegally entered the Canary Islands. It is not easy for these people to ask for asylum when they really want to, because information does not flow appropriately and because of other circumstances.
The Verts/ALE Group's position is that the Rapid Border Intervention Teams form part of the toolbox developed under the Frontex Regulation and are to be used in particular to meet more urgent support requirements at external borders. So it could be argued that the pros and cons are closely linked to the group's position on the operations of Frontex. We see the regulation as an instrument for immediate action in this sense.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I should like to thank Mr Deprez for the work he has done, which is enabling us to adopt his report at first reading. That demonstrates his ability to mediate with the political groups, the Council and the Commission.
I want to thank him even though I maintain all my reservations about this regulation, because I think that in reality its only purpose is to attribute a function to FRONTEX, that useless little agency set up by the Community institutions, which did not perform any function at all until yesterday. I believe that setting up Rapid Border Intervention Teams is merely a propaganda exercise, because it is quite clear that in reality the EU's illegal immigration crisis is not coming from southern Europe or from the boats that arrive by sea. That is amply demonstrated by all the available data and statistics. Even the Commission says that only 14% of the illegal immigrants living in Europe arrive by sea.
I therefore do not understand the need to set up these rapid intervention teams. The same also applies to the southern European countries - Italy, Spain and also Malta, a country that we ought to help. Mr Borg certainly realises better than I do that we ought to try and help Malta, probably by amending the Dublin II regulation, and not by calling for rapid intervention teams that will find it difficult to intervene in that sea area and to tell whether they are in Italian or Maltese waters.
I believe, therefore, that we should try to implement a consistent, serious policy on this matter, probably by taking a different approach entirely. That is why I repeat that the only serious function that these rapid intervention teams can have is to save lives at sea.
Mr Deprez, the question is not whether policemen are good or bad. It has been amply demonstrated in recent years that disasters at sea are on the increase. There are statistics that show beyond a shadow of a doubt that thousands and thousands of people have drowned in the Mediterranean and the Atlantic. I therefore believe that there is a purpose for rapid intervention teams whose priority it is to rescue all the men and women that are trying to reach Europe.
It would not be superfluous, in my view, to stress that need in the report we are examining, and I therefore call on the House and Mr Deprez to support my amendment, which unequivocally states that one of the primary functions of these teams should be sea rescue.
I think that if we choose this way of thinking we can seriously help to make immigration policy and external border control a joint activity that is useful to the European Union.
on behalf of the IND/DEM Group. - (NL) Mr President, first of all, I should like to congratulate the rapporteur on the rapid handling of his report, which bodes well for the rapid intervention teams.
Last year, I was fortunate enough to join Mr Deprez and others on a visit to the Frontex agency in Warsaw, and this turned out to be a particularly valuable experience. The agency was still in its infancy and work was gathering pace, with high expectations of it on the part of the public and politicians, something that can lead to disappointing results. After all, the Frontex mandate is limited. For the deployment of rapid intervention teams, the agency relies on the Member States working together.
Although I am concerned about the proposal's implementation on two scores, Commissioner Borg may be able to respond and allay my concern in this connection. My first concern is about the availability of manpower and equipment. The Member States that are signed up to Frontex have committed to cooperation, and only in exceptional cases can they back out of that. I should like to hear from the Commissioner what exceptions the Member States have managed to secure. Also, has this been described in sufficient detail, so that Frontex can have the people and equipment available within the prescribed time?
My second concern is about coordination in the Member States. After all, Frontex requires specifically trained people. Moreover, particularly in the Mediterranean region, sea-worthy equipment is essential. It strikes me that it is mainly the defence organisation of the Member States that is able to make these people and this equipment available, while justice ministers make pledges at Council level in this area. Accordingly, in my country, the justice minister has to consult the defence and home affairs ministers about the commitment of persons and equipment. Each minister is fighting his own corner in this respect. Can the Commissioner indicate whether this coordination problem also occurs in other Member States and to what extent the defence organisations are affected?
(IT) Mr President, Commissioner, ladies and gentlemen, I should first of all like to thank Mr Deprez for the hard work he has put into this report and to offer him my heartiest congratulations on having reached a compromise with the Council in such a short time on such an important and urgent subject.
The waves of illegal immigration such as were seen last summer on the EU's southern borders do not affect only the Member States directly involved, but rather all the Member States in the Union. In Sicily, as Mr Catania knows only too well, one can see how urgent it is to address and resolve the problem.
In the coming months, as happens every year, illegal immigrants will be landing on Lampedusa and other islands relentlessly, day and night, in terrible weather and in extremely unsafe conditions. The effective management of our external borders therefore requires realistic prevention policies for internal security and policies to combat illegal entry and people trafficking.
Setting up Rapid Border Intervention Teams is an initial, practical, joint-reaction measure, based on solidarity, respect for human rights and mutual assistance among the Member States, which are called on to take part in them by contributing financial and human resources. Our national police forces can no longer be left on their own to carry out the massive task of defending our borders and also, more importantly, of receiving and aiding illegal immigrants.
Our citizens cannot go on living with this lack of security and stability and are constantly asking us for concrete measures to combat the organised criminal gangs that run the business of moving people illegally and all too often supply the clandestine work and prostitution market. In order to meet these requests, I hope that the members of the rapid intervention teams can start work straight away this summer.
At the same time, we must continue our efforts on this front and go on seeking the best solutions to the immigration issue. The Italian Government's bill is not, in my view, a step in this direction; rather than conducting a serious fight against illegal immigration alongside us, that government has chosen to go ahead with contradictory, improvised policies that are bound to cause serious repercussions throughout the European Union.
Commissioner, since there is a pressing need to ensure continuity between the European Union and its Member States, I urge you to devote the utmost attention to this burning issue, so that our overriding commitment to help the weak can be increasingly combined with our growing need for security.
(DE) Mr President, Commissioner, ladies and gentlemen, I too would like to thank Mr Deprez most sincerely for his work on this subject and in other areas; as usual, it was outstanding.
This project has taken us a step forward. Solidarity between Member States is strengthened and responsibility shared. We cannot allow countries like Spain, Malta or Italy to be left on their own with this problem. We must also look at the green border, however. There is large-scale immigration there, too.
For us socialists, however, it is also crucial that all aspects of human rights should be more than just on paper, that there should be no discrimination and that we in Parliament should check how this is translated into practice. What happens to the people who are sent back? Will they be handed back to these governments, some of which are corrupt? We have seen the disaster in Morocco, when the people who were sent back were simply taken out into the Sahara and they would have preferred to let them die of thirst there without any water. We must also include these matters and give them equal consideration.
We must not see FRONTEX and the Intervention Team as a panacea. They are an instrument, but not the solution to the problem. We need a common migration policy, not just a common deportation policy. We do not need a new defensive wall for Europe, or an iron curtain in the Atlantic or the Mediterranean, what we need to do is to tackle the problem head on. And that includes pressing on with solving the problems in the countries from which the migrants come.
Let me tell you something. If climate change gets worse, if the governments in the countries of origin become even more corrupt and remain corrupt, then we will have to expect an even greater influx. Because we would do no differently, we would also seek our fortune somewhere else instead of dying of hunger or in poverty.
My congratulations again on the report. I am glad we have done it. We as Parliament must then also keep an eye on how things progress.
(EL) Mr President, is it really necessary that we use rapid border intervention teams with state-of-the-art equipment, who have the right to make arrests, bear arms, have the right to use their weapons in the name of self-defence, use violence and act like special forces with advanced technological equipment, that is act as a military force, in order to deal with ragged immigrants or save those battling the seas in an attempt to find a better life? Do you really want us to believe that these forces will be used for these reasons?
We consider that this Regulation and report reveals the true nature of your policy, which is aggressive: you are creating rapid intervention teams for external operations; rapid intervention teams which can be used to deal with any type of crisis, even turn against their own people. We disagree.
I think that your arguments that these teams will combat the mafia, underestimate common sense. If the political will exists, all these smugglers will be found and the mafia will be dealt with. How is it possible that these illegal immigrants can find them when various police agencies fail to do so? But no such political will exists because the mafia is the one supplying European capital with cheap 'meat', cheap labour, immigrants that is. If you are really trying to save illegal immigrants, why do you not give more money to create national agencies that will intervene and save the lives of these people? We do not agree. We find this anti-democratic, it is moving towards the direction of suppression of the masses, as is your entire policy.
(PT) Mr President, Commissioner, ladies and gentlemen, I should like to begin by agreeing with Mr Díaz de Mera and Mr Castiglione, both from my group, in their praise for the rapporteur Mr Deprez, who has provided us with a characteristically excellent report. Mr Deprez made strenuous efforts to reach a compromise between all of the political groups and the Council, with a view to obtaining agreement at first reading.
This is a most welcome initiative at a time when Europe is enduring the most significant migratory crisis in its history. The massive influx of illegal immigrants to European shores has made it imperative for us to adopt measures as a matter of urgency. Although the regions most directly affected are those of southern Europe, this problem cannot be viewed as exclusive to those Member States and regions. Irregular mass immigration and the humanitarian tragedy that it represents have consequences for security and cohesion throughout the European Community.
I applaud the various operational measures relating to the management of our external maritime borders to the south, such as the establishment of an operational control centre to coordinate a patrol network for the Mediterranean coastline and the setting up of a central register of available technical equipment for use in control and monitoring of the external borders, whereby the necessary resources - for example boats, helicopters and aeroplanes - will be supplied for use in joint operations. I also warmly welcome the creation of rapid border intervention teams, which will offer rapid technical and operational assistance to those Member States that may require it.
This will be a way of enhancing solidarity and mutual assistance between Member States. This regulation concerns the deployment of rapid border intervention teams in order to provide rapid assistance in the event of a repetition of previous situations, for example in the Canary Islands. I agree that assistance must be provided for a limited period, in exceptional situations or emergencies, and following a request by the Member State concerned.
Mr President, the European agency Frontex should play a crucial role in coordinating this assistance, which it should do promptly and effectively. Within five days, a decision is made, and a plan drawn up, specifying the duration, geographical location, the mission to be undertaken, the composition, number and profile of experts that each Member State is to supply to the team. All of us - in Parliament, the Commission and the Council - have to deliver the necessary human and financial resources at institutional level for the mission to proceed effectively.
(PL) Mr President, thank you very much for your patience. Just today Polish MEPs from various political groups met the head of the Polish Border Guards who is also the communications officer at our embassy in Belgium. He informed us in detail about the severity of the problem we are discussing today.
I am a representative of Poland, which after Finland has the European Union's longest external land border. This makes the issue of effectively managing the external borders through control and protection and by combating illegal emigration and human trafficking a very relevant one to us.
The groups we are discussing today will become all the more necessary as the EU becomes an increasingly attractive economic haven for migrants from several continents, as well as the former Soviet Union. I agree with Mr Coelho's statements about the vast impending crisis that awaits us. The only condition for setting up the Rapid Border Intervention Teams is our full agreement with the motion of the Member State whose borders are affected by the problem.
(DE) Mr President, Commissioner, illegal immigration has come to assume epidemic proportions. Conservative estimates put the number of illegal immigrants in Europe at about 15 million. You need only compare the figures for 2005 and 2006 to see that their number has multiplied sixfold.
Smuggling people into the EU has become big business and is part of the phenomenon of organised crime. In this situation, many Member States are quite simply overburdened. They cannot be left in the lurch; they need help. That is where the EU scheme comes in.
I welcome the fact that Frontex has been created, all the more so in view of the imminent establishment of a functioning instrument, in the form of the Rapid Border Intervention Teams, that can provide assistance within a particular area for a limited period of time at the request of Member States, and I also welcome the clear indication that, as Mr Díaz de Mera García Consuegra emphasised, responsibility for guarding borders will remain in the hands of the Member States. The RABITs will render short-term assistance - we must be clear about that. For the medium and long term we need additional measures. I expect a cooperation agreement to materialise between Frontex and Europol so that the crime of human smuggling can be more effectively combated; I also expect illegal residence to have consequences - we need to think about repatriation aid in this context - and I expect an immediate end to mass legalisation, for that invariably creates a knock-on effect and shifts the problems to other countries.
Moreover, we also need education campaigns as a preventive measure, so that potential migrants can learn how legal immigration works, what the consequences of illegal immigration are and what risks it entails. We also need stabilisation and aid programmes in migrants' countries of origin. With these RABITs, we in the European Union are certainly demonstrating that we are on the way towards a security union and that we are reflecting at the same time on how we can solve migration problems, and especially the problem of illegal immigration, in the medium and long term.
Let me close by thanking the rapporteur for his excellent coordination.
Mr President, I first wish to join with my colleagues in thanking Mr Deprez the rapporteur for his excellent work and in particular for completing this report in time for first reading.
I warmly welcome this law because it is a solidarity instrument. Coming from a southern Member State I welcome it even more, because I appreciate that solidarity does not come easy and it does not come cheap.
This law means that Member States are now binding themselves to assist other countries that face difficulty. As Mr Deprez said, this solidarity is compulsory and not optional. This makes it real solidarity. It is not charity, because charity is voluntary. This is a binding commitment. Thanks to this law, countries facing emergency situations on immigration will finally start to feel that they are no longer completely on their own.
Therefore this law is a good step forward. However, on its own it is not enough to overcome the challenge of illegal immigration. We must, therefore, avoid raising public expectations that this law will solve everything: it will not. Therefore we must also do more to strengthen the southern borders of the Union. Last November the European Commission issued a communication on strengthening the southern maritime borders and I call on the Commission to press on with the initiatives listed in this communication. Let us not forget that external border control is in the interests of all Member States and not just the countries facing difficulties and once it is in everybody's interest, it must also be everybody's responsibility - a shared responsibility.
Thank you very much, Mr Busuttil. Thank you, too, for your understanding. I know that you would have liked to have spoken in Maltese this evening, but unfortunately our teams were unavailable, and I would thank you for your flexibility.
(IT) Mr President, Commissioner, ladies and gentlemen, I think we have achieved an important objective this evening, because the agreement on Rapid Border Intervention Teams has shown that all the EU institutions have realised that illegal immigration is a serious problem that cannot be faced alone by the regions exposed to massive migratory flows on account of their geographical location.
As we pointed out in the report on islands that was adopted in this Chamber, Europe cannot remain indifferent to the ongoing emergency situation in regions like my own, Sicily, with its peak in Lampedusa, or in the Canaries or Malta, which are unsustainably burdened by the arrival of illegal immigrants. It cannot remain indifferent to the human tragedy of the makeshift boats that sink in the Mediterranean, or to the organised crime that takes advantage of those people's desperation. With the opening-up of our internal borders, our external borders have become our common frontier and, therefore, suitable, long-term solutions to the immigration issue can only be found at a European level.
The creation of rapid intervention teams is certainly only a start. Europe needs to move quickly towards approving a legal immigration policy, since such an important issue cannot be left just in the hands of governments. The Italian Government has just passed a law that changes and amends previous legislation, but these cannot be seen as permanent solutions that can lead to reception and the building of a better future.
Europe as a whole must do the opposite. It must draw up a legal immigration policy that can manage all immigration, which, like the wind, cannot be stopped but must be controlled.
(PL) Mr President, Rapid intervention teams have the opportunity of becoming an effective tool for the Member States and FRONTEX, although incidentally this is nothing new for FRONTEX. We have already been involved in joint operations before. We need rapid intervention teams, but provided that they are not used as a way of shifting responsibility for patrolling one's own border, which according to the present treaties is the responsibility of the Member States. It is therefore important that these teams be reserved for real crisis situations falling beyond the scope of previous risk analyses. Only then will the Member States have the right and the obligation to implement the mechanisms of European solidarity.
I am well aware that the burden of controlling the EU's external borders is distributed unevenly among the Member States. There are southern states with difficult sea borders, and countries with long land borders. The teams, together with other elements in an integrated border management system, which I mention here as an important resource for our external borders, will contribute to improved cooperation and coordination of efforts and will help to combat illegal migration and people trafficking. However, I do expect FRONTEX and RABITS to have consideration for the rights and needs of people crossing the border in good faith. For this reason we also need to improve coordination as regards border services for this kind of traveller. As regards RABITS I would like to point out the need for public information explaining the rapid intervention teams, and what the rights and duties of ordinary people are when they encounter these teams in order to avoid misunderstandings and unclear situations. This will require information campaigns. Finally, I would like to express my pleasure at the consensus we have found as regards setting up these teams and congratulate Mr Deprez on his excellent report.
Mr President, as I mentioned earlier, the Commission strongly welcomes the compromise reached between the three institutions on this file. It is an important step in the cooperation between Member States and is an excellent example of solidarity in dealing with border controls.
With regard to the points raised during the debate, in particular by Mr Blokland, let me state that at the Justice and Home Affairs Council last week most Member States had already put technical equipment, etc. at the disposal of Frontex for joint operations. In addition, Vice-President Frattini invited those Member States which have not already done so to consider making contributions.
On the other point concerning coordination, let me clarify that Frontex will coordinate operations involving the competent authorities of the many Member States concerned.
I should like to conclude by congratulating Mr Deprez the rapporteur on his hard work, and I welcome the agreement reached between the institutions on the Rapid Border Intervention Teams Regulation. I repeat that it is an excellent example of solidarity and operational cooperation.
Thank you, Commissioner.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
Written statements (Rule 142)
in writing. - Existing external border control surveillance lacks the appropriate and sufficient resources to effectively combat illegal immigration and trafficking of human beings. This problem does not pertain to one country or one region but to all Member States.
In this context Mr Deprez's report highlights the various shortcomings and addresses on the real issues surrounding the deployment of the Rapid Border Intervention Teams. Admittedly the creation of this Rapid Intervention Team is a positive step in the right direction and therefore all the appropriate funds should be allocated in order to make this project function in a viable manner.
The effective management of external border control only resolves a small part of this fundamental issue. Unfortunately I feel the institutions, especially the Council, are not tackling this tragic problem with the necessary commitment and urgency it deserves. The serious application of the principle of burden-sharing is far from been implemented in a concrete and tangible manner.
in writing. - (PL) Mr President, in the eyes of EU law, Member States themselves, including Poland, are responsible for controlling their external borders.
Unfortunately we have to say that the aid currently provided at a European level for responses at the external borders, and the protection of these borders is not enough. It is an issue that cannot be ignored because controlling the external borders of the European Union is really about combating people trafficking and illegal immigration on the one hand, and on the other averting threats to the internal security of Member States, public order, public health and international relations. Border controls are therefore not just in the interest of the Member State that has the border, but it is equally important for all Member States that have removed controls on their internal borders.
The European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (FRONTEX) has already been set up by order of the Council. We now need to take the next step, which is to create rapid intervention teams that would be sent to the territory of a Member State needing such assistance, but which would not be designed to provide long-term support. However, coordinating the composition, training and dispatch of such rapid intervention teams to borders should be the mandate of the Agency.
This approach will increase solidarity and mutual assistance among Member States.
in writing. - (IT) Mr President, ladies and gentlemen, immigration is all too often hailed as a resource, even a vital resource, but that underestimates the terrible effects on those who really have to suffer it. The ones who leave their peoples and countries are often not the poorest, but qualified young people and also - leaving aside any demagogy - people who are a potential workforce for organised crime in the host countries.
The need to establish common rules on the duties of border guards and rapid intervention teams is justified by the waves of individuals pushing at the Union's borders. These migratory flows supply the hateful traffic in human beings, in tragic and well-known circumstances, and I hold politicians to be morally complicit in this if they claim that it is right and appropriate or even our duty to receive these people, without taking account of their reasons or of whether they can be received. Italy has even decided to accept everyone who turns up on its borders, without anyone having to guarantee that they will provide work and hospitality.
In such a situation, I wonder what the measures that have been announced are good for. In Italy, they will only serve to provide assistance, and they will help the illegal arrival of people who will then go and fill the coffers of the NGOs. What use is a European agency to manage cooperation on our external borders if the Member States' immigration policies are so different? It is no use at all, unless it is to spend more taxpayers' money and to play at demagogy, which only results in social unrest and disorder.